UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K (Mark One) [X]Annual report under section 13 or 15(d) of the Securities Exchange Act of For the fiscal year ended December 31, 2009F []Transition report under section 13 or 15(d) of the Securities Exchange Act of For the transition period from to Commission file number 000-49654 CIRTRAN CORPORATION (Name of small business issuer in its charter) Nevada 68-0121636 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 4125 South 6000 West, West Valley City, Utah 84128 (Address of principal executive offices) (Zip Code) (801) 963-5112 (Issuer's telephone number) Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act: Common Stock, Par Value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes []No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. [ ] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[ ]No[ ] Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained herein, and will not be contained to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one.) Large Accelerated Filer[] Accelerated Filer[] Non-accelerated Filer[] Smaller Reporting Company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] The issuer's revenues for its most recent fiscal year: $9,732,855. The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold as of June 30, 2009, was $4,450,651. As of April 15, 2010, the issuer had outstanding 1,498,972,923 shares of Common Stock, par value $0.001. Transitional Small Business Disclosure Format (check one) Yes [ ] No [X] Documents incorporated by reference: None. 2 TABLE OF CONTENTS ITEM NUMBER AND CAPTION Page Part I Item 1. Business 4 Item 2. Description of Properties 16 Item 3. Legal Proceedings 17 Part II Item 4. Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 19 Item 5. Selected Financial Data 21 Item 6. Management's Discussion and Analysis and Results of Operations 21 Item 6A Quantitative and Qualitative Disclosures About Market Risk 33 Item 7. Financial Statements and Supplementary Data 33 Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 33 Item 8A(T) Controls and Procedures 33 Item 8B Other Information 35 Part III Item 9. Directors, Executive Officers, and Corporate Governance 35 Item 10. Executive Compensation 37 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 42 Item 12. Certain Relationships and Related Transactions, and Director Independence 43 Item 13. Principal Accountant Fees and Services 47 PART IV Item 14. Exhibits, Financial Statement Schedules 48 Signatures 52 3 PART I ITEM 1.BUSINESS This annual report on Form 10-K contains, in addition to historical information, forward-looking statements that involve substantial risks and uncertainties. Our actual results could differ materially from the results anticipated by CirTran and discussed in the forward-looking statements. Factors that could cause or contribute to such differences are discussed below in the section entitled "forward-looking statements" and elsewhere in this Annual Report. We disclaim any intention or obligation to update or revise any forward-looking statement, whether as a result of new information, future events, or otherwise. The following discussion should be read together with our financial statements and related notes thereto included elsewhere in this Report. CORPORATE
